IN THE SUPREME COUR.T OF THE STATE OF NEVADA


                    IN THE MATTER OF THE ESTATE OF                         No. 78341
                    MILTON I. SCHWARTZ, DECEASED.

                    A. JONATHAN SCHWARTZ,
                    EXECUTOR OF THE ESTATE OF                               FILED
                    MILTON I. SCHWARTZ,
                    Appellant/Cross-Respondent,                             MAR 30 2022
                    vs.                                                 ELIZABETH A. BROWN
                    THE DR. MIRIAM AND SHELDON G.                     CLERK OF S PREME COURT
                                                                      BY
                    ADELSON EDUCATIONAL
                    INSTITUTE,
                    Res • ondent/Cross-A I ellant.
                    IN THE MATTER OF THE ESTATE OF                         No. 79464
                    MILTON I. SCHWARTZ, DECEASED.

                    THE• DR. MIRIAM AND SHELDON G.
                    ADELSON EDUCATIONAL
                    INSTITUTE,
                    Appellant,
                    vs.
                    A. JONATHAN SCHWARTZ,
                    EXECUTOR OF THE ESTATE OF
                    MILTON I. SCHWARTZ,
                    Res iondent.

                                          ORDER OF AFFIRMANCE

                               These are consolidated appeals from a district court order
                    granting summary judgment and entering judgment after a jury verdict and
                    from an order awarding attorney fees and costs in a will enforcement and
                    contract matter. Eighth Judicial District Court, Clark County; Gloria
                    Sturman, Judge.



SUPREME COURT
       Of
    NEVADA

(0) I947A 441Atio
                                                                                   01,2- 018g7
                                 In 1989, Milton I. Schwartz donated $500,000 to the school now
                    named the Dr. Miriam and Sheldon G. Adelson Education Institute (the
                    School), and because of his donation, the School was originally named after
                    him. He continued to donate additional funds to the School, and in his will
                    left a $500,000 bequest to the School. After his death, the School was
                    renamed. The School moved to compel distribution of the bequest, and the
                    Estate of Milton I. Schwartz filed a petition to construe the bequest as void,
                    for damages from breach of contract, and to recover the lifetime gifts Milton
                    had given to the School. The district court granted the School summary
                    judgment, concluding that any naming rights agreement Milton had with
                    the School was an oral agreement, and thus the breach of contract claim
                    was barred by the statute of limitations. After a jury trial, the district court
                    denied the School's petition to compel distribution of the bequest and the
                    Estate's petition regarding rescission of lifetime gifts. However, it granted
                    the Estate's petition in part, concluding that the bequest was void. The
                    district court then awarded the Estate its costs as the prevailing party.
                    Docket No. 78341
                                 On appeal, the Estate first argues that the district court erred
                    in granting the School's summary judgment motion regarding the statute
                    of limitations barring the Estate's breach of contract claim. We disagree.
                    See Wood v. Safeway, Inc., 121 Nev. 724, 729, 121 P.3d 1026, 1029 (2005)
                    (explaining that this court reviews the granting of summary judgment de
                    novo). A four-year statute of limitations applies for actions regarding a
                    contract "not founded upon an instrument in writing." NRS 11.190(2)(c).
                    The evidence in the record supports the district court's conclusion that
                    Milton's naming rights agreement was an oral contract because no witness
                    testified there was a written contract, the School's bylaws could not qualify

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    aeao

                            _.           :                       _
as an enforceable contract with a third party, and the only written
document reflecting the agreement was unsigned by the School. See El
Ranco, Inc. v. N.Y. Meat & Provision Co., 88 Nev. 111, 114, 493 P.2d 1318,
1320 (1972) (explaining that "bin order to be founded upon an instrument
in writing, the instrument must itself contain a contract (obligation or
liability) to do the thing for the nonperformance of which the action is
broughr (internal quotation marks omitted)), disagreed with on other
grounds by State v. Am. Bankers Ins. Co., 105 Nev. 692, 696 n.2, 782 P.2d
1316, 1318 n.2 (1989) .
            Additionally, the district court properly found that the Estate
did not bring the action within four years of being placed on inquiry notice.
A plaintiff is on inquiry notice when he or she knows or should know facts
that would lead an ordinary, prudent person to investigate the matter
further. Winn v. Sunrise Hosp. & Med. Ctr., 128 Nev. 246, 252, 277 P.3d
458, 462 (2012). The executor of the Estate, Milton's son, A. Jonathan
Schwartz, testified that he took a tour of the School in 2008 when the
entrance to the campus and the middle school bore the Adelson name, and
he acknowledged that the renaming of the middle school was a breach of
Milton's naming rights agreement. Despite this inquiry notice, the Estate
did not file its action until 2013. Thus, the district court properly concluded
the statute of limitations barred the Estate's breach of contract claim.
            Second, the Estate contends that the district court abused its
discretion by refusing to give the Estate's proposed jury instructions


      'Any use of letterhead with Milton's name on it after the 2008 School
tour would not alone undermine Jonathan's inquiry notice. See Siragusa v.
Brown, 114 Nev. 1384, 1393-94, 971 P.2d 801, 807 (1998) (explaining that a
plaintiff cannot be willfully ignorant or ignore pertinent facts that are
reasonably accessible to them).


                                      3
                     regarding• contract modification and the implied covenant of good faith and
                     fair dealing. The Estate failed to present evidence of a modification, as
                     there was no evidence of consideration Milton provided to the School in 1996
                     when his name was placed back on the School, and even Jonathan referred
                     to the 1996 restoration of Milton's name as a cure of a previous breach of
                     the naming rights agreement, not as a modification. See Ins. Co. of the W.
                     v. Gibson Tile Co., 122 Nev. 455, 464, 134 P.3d 698, 703 (2006) (recognizing
                     that modification of a contract requires additional consideration).
                     Additionally, the Estate did not plead a breach of the covenant of good faith
                     and fair dealing claim and the Estate does not assert that the parties tried
                     that issue by consent. Thus, we conclude the district court did not abuse its
                     discretion when it denied the Estate's requested jury instructions. Wyeth v.
                     Rowatt, 126 Nev. 446, 464, 244 P.3d 765, 778 (2010) (explaining that this
                     court reviews a district court's decision not to give a proposed jury
                     instruction for an abuse of discretion).
                             .   Lastly, the Estate argues that the district court erred in
                     denying its claim for rescission of Milton's lifetime gifts because the gifts
                     were conditioned on the School bearing his name in perpetuity. Generally,
                     gifts are irrevocable once accepted. Simpson v. Harris, 21 Nev. 353, 362, 31
                     P. 1009, 1011 (1893). There was no evidence that Milton conditioned each
                     of his lifetime gifts on the School being named after him. Additionally, the
                     Estate failed to show by clear and convincing evidence that each of the
                     lifetime gifts were based on Milton's mistaken belief that the school would
                     bear his name in perpetuity. See In re Irrevocable Tr. Agreement of 1979,
                     130 Nev. 597, 607, 331 P.3d 881, 888 (2014) (providing that in order to
                     obtain relief from a gift, the donor must demonstrate that the gift was made
                     on the donor's unilateral mistake and the donor's intent must be proven by

SUPREME COURT
       oF
     NEVADA
                                                           4
(0) 1947A .44P11.4
                     clear and convincing evidence). While there was evidence that Milton would
                     not have given large donations to charities without naming rights
                     associated with those gifts, many of the subject lifetime gifts were
                     significantly smaller and there is no evidence he would not have made those
                     gifts if the School was not named after him in perpetuity. Thus, we conclude
                     the district court did not err in denying the rescission claim. See Hannam
                     v. Brown, 114 Nev. 350, 357, 956 P.2d 794, 799 (1998) (providing that this
                     court will not disturb a district court's factual findings "unless they are
                     clearly erroneous and are not based on substantial evidence (internal
                     quotation marks omitted)).
                     Docket No. 79464
                                 On cross-appeal, the School contends that the district court
                     erred when it failed to enforce the bequest in Milton's will. "Mt is the long
                     accepted position of this court that the primary aim in construing the terms
                     of a testamentary document must be to give effect, to the extent consistent
                     with law and policy, to the intentions of the testator." Adkins v. Oppio, 105
                     Nev. 34, 36, 769 P.2d 62, 64 (1989) (internal quotation marks omitted). The
                     record supports the jury's findings that Milton's intent was clear in that he
                     was only providing the bequest to the School because he believed the School
                     was named after him in perpetuity. Thus, the district court did not err in
                     giving effect to Milton's intentions and denying the bequest to the School
                     after the School was renamed.
                                 The School also argues that the district court abused its
                     discretion when it awarded the Estate its costs because the Estate was not
                     the prevailing party and $11,160.93 of the cost award were unsupported,
                     unreasonable, or unnecessary. While the School prevailed on defending the
                     Estates claim that Milton had an enforceable naming rights agreement,

SUPREME COURT
       OF
     NEVADA
                                                            5
(0) I947A <94149.4


                                                        <
because the School did not prevail on the claim it brought for distribution
of the bequest and the Estate did prevail on one of the claims it brought, the
district court did not err in concluding that the Estate was the prevailing
party. See Golightly & Vannah, PLLC v. TJ Allen, LLC, 132 Nev. 416, 422,
373 P.3d 103, 107 (2016) ("A prevailing party must win on at least one of its
claims."); 20 C.J.S. Costs § 12 (2019) (providing that "where each party
succeeds on one or more of the causes of action, claims, or issue, a plaintiff
who has obtained a judgment for a part of the relief requested is regarded
as the 'prevailing party entitled to cost?).
            Additionally, the record does not demonstrate that the district
court abused its discretion in awarding the Estate the challenged costs.
Bobby Berosini, Ltd. v. People for the Ethical Treatment of Animals, 114
Nev. 1348, 1352, 971 P.2d 383, 385 (1998) (The determination of allowable
costs is within the sound discretion of the trial court"); see also Bergmann
v. Boyce, 109 Nev. 670, 680, 856 P.2d 560, 566 (1993) (explaining that a
witness does not have to testify in order to recover costs associated with that
witness), superseded by statute on other grounds as recognized in In re DISH
Network Derivative Litig., 133 Nev. 438, 451 n.6, 401 P.3d 1081, 1093 n.6
(2017). The Estate provided documentation demonstrating the costs were
actually incurred. Further, the district court considered the School's
challenges to the Estate's costs and actually granted many of those
challenges, reducing the costs by $59,517.67. Thus, the record does not
demonstrate that the district court abused its discretion in failing to further
reduce the costs. Vill. Builders 96, L.P. v. US. Labs., Inc., 121 Nev. 261,
276, 112 P.3d 1082, 1092 (2005) (A district court's decision regarding an
award of costs will not be overturned absent a finding that the district court
abused its discretion.").



                                       6

                            :   6-.
                                       In sum, the district court did not err in (1) granting the School's
                           summary judgment motion because the Estate's breach of contract claim
                           was barred by the statute of limitations, (2) denying the Estate's claim for
                           rescission, or (3) denying the School's request to enforce the bequest.
                           Additionally, the district court did not abuse its discretion in failing to give
                           the Estate's requested jury instructions or in awarding the Estate costs.
                           Accordingly, we
                                       ORDER the judgments of the district court AFFIRMED.




                                                                                                  J.
                                                                Cadish


                                                                                                  J.




                                                                                              v   J.
                                                                Herndon




                           cc:   Hon. Gloria Sturman, District Judge
                                 Carolyn Worrell, Settlement Judge
                                 Kemp Jones, LLP
                                 Solomon Dwiggins & Freer, Ltd.
                                 Lewis Roca Rothgerber Christie LLP/Las Vegas
                                 Eighth District Court Clerk




SUPREME      Caw
        OF
     NEVADA
                                                                  7
401 1947A    Gile



                    I:v.   •                                          :